BLACKBOX SEMICONDUCTOR, INC.
 
March 17, 2011


Noctua Fund Manager, Inc.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011


Re:  Amounts Due and Payable Pursuant to Operating Agreement


To whom it may concern:


Reference is hereby made to certain operational, working capital and
administrative services rendered by Noctua Fund Manager, LLC (“you”,”your” or
“NFM”) to BlackBox Semiconductor, Inc., f/k/a Visitrade, Inc., a Nevada
corporation (“we”, “us” or the “Company”).


In connection with the above referenced operational, working capital and
administrative services rendered, we acknowledge that, as of January 11, 2011,
the Company is indebted to NFM in the amount of $274,000 in past due monthly
payments (the “Past Due Debt”) and that NFM has continued, and continues to
perform services in good faith to the Company.  The Company hereby agrees to
issue to NFM, and by executing hereby NFM agrees to acquire in exchange for the
Past Due Debt, a convertible promissory note in the principal amount of $274,000
payable in one year and convertible at $.3425 per share, among other terms, and
150,000, three year callable Common Stock Purchase Warrants exercisable at $1.50
(the “Warrants”), and callable in the event that the trading price of the
Company’s common stock exceeds $1.85 per share for a 10 day period as more fully
provided in the Warrant. You have also agreed with us that if and to the extent
that the Note is assigned, the same shall, by its terms, automatically be deemed
converted unless we agree otherwise.
 
If the foregoing reflects your understanding, kindly counter execute below and
return a copy of the same to the Company.




BLACKBOX SEMICONDUCTOR, INC.




By:_____________________________
Name:
Title:
-Accepted and Agreed-


Noctua Fund Manager, LLC




By:____________________
Name:
Title:


